DETAILED ACTION

Response to Amendment

A response was received on 24 March 2022.  By this response, Claims 1, 3-5, 9, 11-13, and 17 have been amended.  Claims 6-8, 14-16, 18, and 19 have been canceled.  New Claims 20-23 have been added. 
As detailed in the telephonic interview conducted 17 June 2022, the substitute specification was not fully compliant with MPEP § 714 II.B. and 37 CFR 1.121 and 1.125 (see the interview summary mailed 23 June 2022).  A supplemental reply including a replacement substitute specification was received on 17 June 2022 and has been entered as per 37 CFR 1.111(a)(2)(i).
Claims 1-5, 9-13, 17, and 20-23 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-5, 7-13, and 15-19 under 35 U.S.C. 102(a)(1) (see pages 18-22 of the 24 March 2022 response) are generally persuasive in light of the amendments to the claims.  The rejection is withdrawn.  The Kiayias reference relied on in that rejection has been cited on the attached form PTO-892 as noted below.
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
Regarding the objections to the specification, Applicant notes that “the inventors are experts in their field”, and asserts that “one skilled in the art (to a similar degree as they are) would be able to ascertain the metes and bounds of the invention” (page 13 of the present response).  However, a person of ordinary skill in the art is, by definition, not an expert.  It is maintained that the specification appears to omit crucial details and definitions that would be required for one of ordinary skill in the art to be able to fully understand the present disclosure.
Applicant asserts, as an example, that paragraph 0049 is clear and corresponds to certain portions of the figures (pages 14-15 of the present response).  However, even in the emphasized equations, there are numerous variables that are not explicitly defined in this paragraph or elsewhere (e.g. sk, c, id).  While Applicant asserts that the id is of the sender, and that the secret key is of the user/sender, this is not stated in the specification.  Applicant also notes that the terms “secret key” and “private key” are well known in the art and often used together (page 15 of the present response); however, the terms are not interchangeable, and generally a secret key is used to refer to a symmetric key whereas a private key is used to refer to one key in an asymmetric public/private key pair.  It is acknowledged that the specification has been amended to refer to the private key throughout.
Regarding various other terminology at issue, it is acknowledged that the specification has been amended to define the abbreviations CPABE and ZK (pages 15-16 of the present response).  Applicant further argues that “Rec is an algorithm” and cites the description in paragraph 0050 (see pages 15-16 of the present response); however, no example of how to implement this algorithm appears to be described such that the inputs would result in the given output.  With respect to hiding, it is acknowledged that there is a general description of “the hiding principle” provided in paragraph 0025 (see page 16 of the present response); however, in the context of paragraph 0052 and Theorem 4.2, it is not clear what it means for a commitment scheme to be hiding.  Applicant additionally asserts that CPABE, IND-CPA secure, LD-IND-CCA secure, and PH-CPA-game are known to those skilled in the art (page 17 of the present response).  Although Applicant provides a document about CPABE, Applicant provides no evidence or explanation as to what these other terms mean.
Regarding the squares that previously appeared in paragraph 0052, Applicant asserts that the squares were an artifact of printing and that “the Word document” does not include them (pages 17-18 of the present response).  However, Applicant also acknowledges that the filed version of the specification included those squares, and therefore, it is not clear how this would be an artifact of printing.  Further, it is not clear what Word document Applicant is referring to.  Regardless, it is acknowledged that the substitute specification has been amended to remove this notation. 
Regarding the rejection of Claims 1-5, 7-13, and 15-19 under 35 U.S.C. 112(b) as indefinite, although Applicant argues that the claims have been amended to address these rejections (page 18 of the present response), it is noted that not all of the issues raised have been addressed by the amendments, and further, the amendments have raised new issues of indefiniteness as detailed below.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to the drawings for failure to comply with 37 CFR 1.84(p)(5) is NOT withdrawn because it has not clearly been addressed by amendments to the specification or drawings.  The objection to the drawings for informalities is NOT withdrawn because the amendments have raised new issues, as detailed below. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 502 (see paragraph 0079) and 715 (see paragraph 0092).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figure 2, steps 204 and 210, it appears that “decryt” may be intended to read “decrypt”, and this abbreviation is inconsistent with “dec” in step 212.  Further, in step 218, the verb “re-establish” is not in the same tense as the other verbs in the other steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objection to the abstract is NOT withdrawn because Applicant has not acknowledged or addressed the objection.  The objection to the disclosure for informalities is NOT withdrawn for the reasons detailed in the Response to Arguments above.
It is noted that the “clean copy” of the substitute specification submitted on 17 June 2022 still included some markings (see pages 4-6).  Any subsequent amendments to the specification must fully comply with 37 CFR 1.121(b), and any substitute specification must further comply with 37 CFR 1.125.
The abstract of the disclosure is objected to because it includes informalities.  In line 11, it appears that “encrypting one-time-pad key” should read “encrypted one-time-pad key”.  Further, it is not clear what the object of “sends to the receiver system” is intended to be.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, paragraph 0007 appears to begin in the middle of a sentence.  The portion of the disclosure from paragraph 0047 through 0068 appears to be drawn from a larger separate document (noting the references to, for example, Theorem 4.1 as the first theorem in the disclosure, rather than starting numbering at 1 or 1.1).  It appears that numerous terms are not clearly defined (e.g. CPABE, Rec, hiding, IND-CPA secure, LD-IND-CCA secure, IND-CCA secure, PH-CPA-game) and many of the variables are not explicitly defined either.  Applicant is required to provide a separate source for this portion of the document which provides definitions as appropriate, as set forth in the attached requirement for information.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 1, 9, and 17 are objected to because of the following informalities: 
In each of Claims 1, 9, and 17, the various steps should be separated by semicolons rather than commas at the end of each limitation (e.g. for Claim 1, at the end of lines 5, 7, 10, 13, 15, 19, and 21, and before the word “and” in line 24).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 7, 8, 15, 16, 18, and 19 under 35 U.S.C. 112(b) is moot in light of the cancellation of the claims.  The rejection of Claims 1-5, 9-13, and 17 is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-13, 17, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “so both the sender system and first system have at least a signature” in lines 2-3.  It is not clear whether the sender system and first system each have the same signature or if they each have their own respective signature.  The claim further recites “comprising” in line 3; it is not clear what the subject of this verb is intended to be, although it appears that it may be intended to refer to performing the commitment scheme.  However, the claim recites several steps following performing the commitment scheme, and it is not clear which of the subsequent steps are intended to be included in the commitment scheme due to the lack of a conjunction indicating the final step in the list (e.g. “and” or “or”).  The claim additionally recites “the signature corresponding to both a signed commitment to the leakage-deterring-data of the sender system and an identifier of the sender system” in lines 8-10.  It is not clear whether both the commitment and identifier are signed or if only the commitment is signed.  The claim also recites “the encrypted message” in line 20.  It is not clear whether this refers to the message encrypted by the one-time pad or re-encrypted by the public key.  The claim further recites “the encrypting one-time-pad key” in line 21.  This is grammatically unclear, although it appears that this may be intended to read “the encrypted one-time-pad key”.  The claim additionally recites “a commitment scheme” in line 23.  It is not clear if this is intended to refer to the same commitment scheme recited in line 2 or to a distinct scheme.  The claim also recites “a signature” in line 24.  It is not clear if this is intended to refer to the signature of line 3 or to a distinct signature.  The claim further recites “sending the encrypted message from the sender system to the receiver system” in line 25.  First, it is not clear whether this is intended to refer to the message encrypted by the one-time pad or re-encrypted by the public key.  Further, because the ciphertext includes an encrypted message, it is not clear if this sending is a duplicate of the sending recited in line 22 which also sends an encrypted message from the sender to the receiver.  The claim additionally recites “the commitment scheme” in lines 26-27.  If the commitment schemes in lines 2 and 23 are distinct, then it is not clear to which of these schemes this limitation is intended to refer.  The above ambiguities render the claim indefinite.
Claim 3 recites “the identifier of the authority system another unique authority system guaranteed label” in lines 3-4.  This phrase is grammatically unclear and appears to be missing a verb.
Claim 9 recites “so both the sender system and first system have at least a signature” in lines 6-7.  It is not clear whether the sender system and first system each have the same signature or if they each have their own respective signature.  The claim further recites “comprising” in line 7; it is not clear what the subject of this verb is intended to be, although it appears that it may be intended to refer to performing the commitment scheme.  However, the claim recites several steps following performing the commitment scheme, and it is not clear which of the subsequent steps are intended to be included in the commitment scheme due to the lack of a conjunction indicating the final step in the list (e.g. “and” or “or”).  The claim additionally recites “the signature corresponding to both a signed commitment to the leakage-deterring-data of the sender system and an identifier of the sender system” in lines 12-14.  It is not clear whether both the commitment and identifier are signed or if only the commitment is signed.  The claim also recites “the encrypted message” in line 24.  It is not clear whether this refers to the message encrypted by the one-time pad or re-encrypted by the public key.  The claim further recites “the encrypting one-time-pad key” in line 25.  This is grammatically unclear, although it appears that this may be intended to read “the encrypted one-time-pad key”.  The claim additionally recites “a commitment scheme” in line 27.  It is not clear if this is intended to refer to the same commitment scheme recited in line 6 or to a distinct scheme.  The claim also recites “a signature” in line 28.  It is not clear if this is intended to refer to the signature of line 7 or to a distinct signature.  The claim further recites “sending the encrypted message from the sender system to the receiver system” in line 29.  First, it is not clear whether this is intended to refer to the message encrypted by the one-time pad or re-encrypted by the public key.  Further, because the ciphertext includes an encrypted message, it is not clear if this sending is a duplicate of the sending recited in line 26 which also sends an encrypted message from the sender to the receiver.  The claim additionally recites “the commitment scheme” in lines 30-31.  If the commitment schemes in lines 6 and 27 are distinct, then it is not clear to which of these schemes this limitation is intended to refer.  The above ambiguities render the claim indefinite.
Claim 11 recites “the identifier of the authority system another unique authority system guaranteed label” in lines 3-4.  This phrase is grammatically unclear and appears to be missing a verb.
Claim 17 recites “so both the sender system and first system have at least a signature” in lines 4-5.  It is not clear whether the sender system and first system each have the same signature or if they each have their own respective signature.  The claim further recites “comprising” in line 5; it is not clear what the subject of this verb is intended to be, although it appears that it may be intended to refer to performing the commitment scheme.  However, the claim recites several steps following performing the commitment scheme, and it is not clear which of the subsequent steps are intended to be included in the commitment scheme due to the lack of a conjunction indicating the final step in the list (e.g. “and” or “or”).  The claim additionally recites “the signature corresponding to both a signed commitment to the leakage-deterring-data of the sender system and an identifier of the sender system” in lines 10-12.  It is not clear whether both the commitment and identifier are signed or if only the commitment is signed.  The claim also recites “the encrypted message” in line 22.  It is not clear whether this refers to the message encrypted by the one-time pad or re-encrypted by the public key.  The claim further recites “the encrypting one-time-pad key” in line 23.  This is grammatically unclear, although it appears that this may be intended to read “the encrypted one-time-pad key”.  The claim additionally recites “a commitment scheme” in line 25.  It is not clear if this is intended to refer to the same commitment scheme recited in line 4 or to a distinct scheme.  The claim also recites “a signature” in line 26.  It is not clear if this is intended to refer to the signature of line 5 or to a distinct signature.  The claim further recites “sending the encrypted message from the sender system to the receiver system” in line 27.  First, it is not clear whether this is intended to refer to the message encrypted by the one-time pad or re-encrypted by the public key.  Further, because the ciphertext includes an encrypted message, it is not clear if this sending is a duplicate of the sending recited in line 24 which also sends an encrypted message from the sender to the receiver.  The claim additionally recites “the commitment scheme” in lines 28-29.  If the commitment schemes in lines 4 and 25 are distinct, then it is not clear to which of these schemes this limitation is intended to refer.  The above ambiguities render the claim indefinite
Claim 21 recites “the identifier of the authority system another unique authority system guaranteed label” in lines 3-4.  This phrase is grammatically unclear and appears to be missing a verb.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Examiner’s Note

Because the claims are rendered indefinite by the issues as detailed above in reference to the rejections under 35 U.S.C. 112(b), it has not been possible to fully construe the pending claims in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant were cited in the previous Office action and below.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiayias et al, “How to Keep a Secret: Leakage Deterring Public-key Cryptosystems”, discloses a leakage deterring public key cryptosystem.
Kiayias et al, “Traitor Deterring Schemes: Using Bitcoin as Collateral for Digital Content”, was relied upon in the previous Office action but was unintentionally omitted from the attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        



Requirement for Information Under 37 CFR 1.105

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:
The portion of the disclosure from paragraph 0047 through 0068 appears to be drawn from a larger separate document (noting the references to, for example, Theorem 4.1 as the first theorem in the disclosure, suggesting that this is a reproduction or adaptation of chapter 4 or section 4 of a separate document).  Further, numerous terms and variables within this section are not explicitly defined (for example, Rec, hiding, IND-CPA secure, LD-IND-CCA secure, IND-CCA secure, PH-CPA-game).
Therefore, in response to this requirement, Applicant is required to provide a copy of that separate document from which this portion was copied, adapted, or otherwise derived.  In the absence of such a document, Applicant is required to provide definitions and documentation for the above undefined terms and ensure that all variables in the specification are explicitly defined.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/Zachary A. Davis/Primary Examiner, Art Unit 2492